MEMORANDUM ***
Carl Gene Thymes appeals pro se from the district court’s summary judgment for the United Food and Commercial Worker’s International Union, Local 1167, (“Union”) in Thymes’ action alleging that his Union breached its duty of fair representation when it did not arbitrate his grievance against his employer. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Jesinger v. Nevada Fed. Credit Union, 24 F.3d 1127, 1130 (9th Cir. 1994), and we affirm.
The district court properly concluded that Thymes failed to raise a genuine issue of material fact as to whether the Union breached its duty of fair representation in choosing to not pursue Thymes’s grievance in arbitration. See Stevens v. Moore Business Forms, Inc., 18 F.3d 1443, 1447 (9th Cir.1994). The evidence shows that the Union investigated Thymes’s allegations, and found that his claims of discrimination could not be substantiated by documents that Thymes offered as evidence. Moreover, the Union requested that Thymes provide further plausible, specific, information to substantiate his claims of discrimination, and Thymes failed to do so. Under these circumstances, we cannot say that the Union acted “in an arbitrary, discriminatory, or bad faith” manner towards Thymes. See id.; Air Line Pilots Ass’n Int’l v. O’Neill, 499 U.S. 65, 66, 111 S.Ct. 1127, 113 L.Ed.2d 51 (1991) (unions are to be afforded a wide latitude in determining how to handle grievances and in deciding *751what grievances are to proceed to arbitration).
Thymes’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.